DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 25 February 2021 and 16 February 2022, have been considered.

Drawings
The drawings received on 25 February 2021 are accepted.

Specification
1. The disclosure is objected to because of the following informalities: at page 1, paragraph 0001 U.S. Application No. 16/910,943 is now U.S. Patent No. 10,960,669.  
2. The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Giusti et al. (US 2017/0151784 A1).
With respect to claim 1, Giusti discloses a liquid discharge head comprising: 
a communication plate (Fig. 1A, element 8) including a plurality of descenders (Fig. 1A below) in respective communication (Fig. 1B, element 15 in the negative z direction) with a plurality of nozzles (Fig. 1A, element 13); 
a pressure chamber plate (Fig. 1A, element 2) stacked on the communication plate and including a plurality of pressure chambers (Fig. 1A, element 10) in respective communication (Fig. 1B, element 15 in the negative z direction) with the plurality of descenders; 
a piezoelectric element (Fig. 1A, element 3) arranged at a position overlapping with the pressure chambers in a stacking direction (Fig. 1A, z direction) in which the communication plate and the pressure chamber plate are stacked; 
a common channel (Fig. 1A, i.e. outlet flow side) extending in an array direction (Fig. 1B, i.e. x direction or y direction) in which the plurality of 
a plate (Fig. 1A, element 4) stacked on the pressure chamber plate, 
wherein the common channel includes: 
a first portion (Fig. 1A, element d3) formed in the communication plate (Fig. 1A, element 8); 
a second portion (Fig. 1A, element d1) formed in the pressure chamber plate (Fig. 1A, element 2) and in communication with the first portion (Fig. 1B, i.e. fluid flow arrows); and 
a third portion (Fig. 1A, element d2) formed in the plate (Fig. 1A, element 4) and in communication with the second portion (Fig. 1B, i.e. fluid flow arrows).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the communication of each element in the liquid discharge head as claimed.  Thus, the limitations concerning the respective communications are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Giusti.







[AltContent: textbox (descender)]
[AltContent: arrow]
    PNG
    media_image1.png
    311
    447
    media_image1.png
    Greyscale

With respect to claim 2, Giusti discloses the second portion (Fig. 1A, element d1) is equal in length to the pressure chambers (Fig. 1A, element 10) in the stacking direction (Fig. 1A, z direction).
With respect to claim 3, Giusti discloses the second portion (Fig. 1A, element d1) is formed in the pressure chamber plate (Fig. 1A, element 2) to sink in from a first surface (Fig. 1A, i.e. interface of element 2 and element 8) of the pressure chamber plate facing the communication plate (Fig. 1A, element 8).
With respect to claim 6, Giusti discloses the plate (Fig. 1A, element 4) defines an accommodation portion (Fig. 1A, element 5) in which the piezoelectric element (Fig. 1A, element 3) is accommodated.
2) is equal in length to the accommodation portion (Fig. 1A, element 5) in the stacking direction (Fig. 1A, z direction). 
With respect to claim 8, Giusti discloses the third portion (Fig. 1A, element d2) is larger in length than the accommodation portion (Fig. 1A, element 5) in the stacking direction (Fig. 1A, z direction).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,717,276. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,717,276 claims a similar liquid discharge head.  The instant claims are broader in scope because the instant claims remove elements such as the “discharge common channel”, the first discharge portion”, and the “second discharge portion”, while rearranging the limitation concerning the “third portion”.  It would have been obvious to one of ordinary skill in the art since the removal and/or rearrangement of these elements does not alter the device of the invention as a whole.
s 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,960,669. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,960,669 claims a similar liquid discharge head.  The instant claims are broader in scope because the instant claims remove elements such as the “discharge common channel”, the first discharge portion”, and the “second discharge portion”, while rearranging the limitation concerning the “third portion”.  It would have been obvious to one of ordinary skill in the art since the removal and/or rearrangement of these elements does not alter the device of the invention as a whole.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/24/2022